United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 24, 2013         Decided February 11, 2014

                       No. 13-5061

                  SABINA LOVING, ET AL.,
                       APPELLEES

                             v.

           INTERNAL REVENUE SERVICE, ET AL.,
                     APPELLANTS


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:12-cv-00385)


     Gilbert S. Rothenberg, Attorney, U.S. Department of
Justice, argued the cause for appellants. With him on the
briefs were Tamara W. Ashford, Principal Deputy Assistant
Attorney General, Richard Farber and Patrick J. Urda,
Attorneys.

   David W. Foster was on the brief for amici curiae Former
Commissioners of Internal Revenue in support of appellants.

   Charles Harak was on the brief for amici curiae National
Consumer Law Center, et al. in support of appellants.
                              2
     Dan Alban argued the cause for appellees. With him on
the brief were William H. Mellor, Scott G. Bullock, and Ari S.
Bargil.

    Patrick J. Smith was on the brief for amici curiae Ronda
Gordon, et al. in support of appellees.

   Before: KAVANAUGH, Circuit Judge, and WILLIAMS and
SENTELLE, Senior Circuit Judges.

    Opinion    for   the   Court   filed   by   Circuit   Judge
KAVANAUGH.

     KAVANAUGH, Circuit Judge: The federal income tax
code is massive and complicated. So it is not surprising that
many taxpayers hire someone else to help prepare their tax
returns.

     In 2011, responding to concern about the performance of
some paid tax-return preparers, the IRS issued new
regulations. Among other things, the new regulations require
that paid tax-return preparers pass an initial certification
exam, pay annual fees, and complete at least 15 hours of
continuing education courses each year. The IRS estimates
that the new regulations will apply to between 600,000 and
700,000 tax-return preparers.

     As statutory authority for the new regulations, the IRS
has relied on 31 U.S.C. § 330. Originally enacted in 1884,
that statute authorizes the IRS to “regulate the practice of
representatives of persons before the Department of the
Treasury.” 31 U.S.C. § 330(a)(1). In the first 125 years after
the statute’s enactment, the Executive Branch never
interpreted the statute to authorize regulation of tax-return
                               3
preparers. But in 2011, the IRS decided that the statute in fact
did authorize regulation of tax-return preparers.

     In this case, three independent tax-return preparers
contend that the IRS’s new regulations exceed the agency’s
authority under the statute. The precise question is whether
the IRS’s statutory authority to “regulate the practice of
representatives of persons before the Department of the
Treasury” encompasses authority to regulate tax-return
preparers. The District Court ruled against the IRS, relying
on the text, history, structure, and context of the statute. We
agree with the District Court that the IRS’s statutory authority
under Section 330 cannot be stretched so broadly as to
encompass authority to regulate tax-return preparers. We
therefore affirm the judgment of the District Court.

                               I

     Originally passed by Congress and signed by President
Chester A. Arthur in 1884, Section 330 of Title 31 authorizes
the Secretary of the Treasury – and by extension, the IRS, a
subordinate agency within the Treasury Department – to
“regulate the practice of representatives of persons before the
Department of the Treasury.” 31 U.S.C. § 330(a)(1). Before
admitting a person to practice as a representative, the IRS
may require the applicant to demonstrate “good character,”
“good reputation,” “necessary qualifications to enable the
representative to provide to persons valuable service,” and
“competency to advise and assist persons in presenting their
cases.” Id. § 330(a)(2). The statute also empowers the IRS to
discipline any representative who is “incompetent,”
“disreputable,” “violates regulations prescribed under”
Section 330, or who “with intent to defraud, willfully and
knowingly misleads or threatens the person being represented
or a prospective person to be represented.” Id. § 330(b).
                              4
Such representatives may be fined, or suspended or disbarred
from practice. Id.

     In longstanding regulations implementing Section 330,
the IRS has maintained standards of competence for
attorneys, accountants, and other tax professionals appearing
in adversarial proceedings before the agency. Covered
individuals who fail to comply with those requirements may
be censured, suspended from practice, disbarred from
practice, or monetarily sanctioned.

     In 2011, after an IRS review found problems in the tax-
preparation industry, the IRS issued a new rule regulating tax-
return preparers, a group that had not previously been
regulated pursuant to Section 330.           See Regulations
Governing Practice Before the Internal Revenue Service, 76
Fed. Reg. 32,286 (June 3, 2011). (The rule was technically
issued by the Department of the Treasury, of which the IRS is
a part.) A tax-return preparer is a person who “prepares for
compensation, or who employs one or more persons to
prepare for compensation, all or a substantial portion of any
return of tax or any claim for refund of tax under the Internal
Revenue Code.” 26 C.F.R. § 301.7701-15(a). The new 2011
regulations require tax-return preparers to register with the
IRS by paying a fee and passing a qualifying exam. 31 C.F.R.
§§ 10.3(f)(2), 10.4(c), 10.5(b). Each year after the initial
registration, a tax-return preparer must pay an additional fee
and complete at least 15 hours of continuing education
classes. Id. § 10.6(d)(6), 10.6(e).

    Plaintiffs in this case are three independent tax-return
preparers who would be subject to the new requirements.
They filed suit seeking declaratory and injunctive relief to
prevent enforcement of the new regulations. On cross
motions for summary judgment, the District Court ruled in
                               5
favor of the plaintiffs, concluding that “together the statutory
text and context unambiguously foreclose the IRS’s
interpretation of 31 U.S.C. § 330.” Loving v. IRS, 917 F.
Supp. 2d 67, 79 (D.D.C. 2013).             The District Court
permanently enjoined the tax-return preparer regulations.
The IRS moved in the District Court for a stay of the District
Court’s decision and asked to keep the regulations in place
pending appeal. The District Court denied the stay motion.

     The IRS filed a timely notice of appeal disputing the
District Court’s construction of Section 330. The IRS also
filed a stay motion in this Court to keep the regulations in
place pending appeal. That motion was denied. Loving v.
IRS, No. 13-5061, 2013 WL 1703893 (D.C. Cir. Mar. 27,
2013).

     Our review of the District Court’s statutory interpretation
is de novo. See, e.g., Judicial Watch, Inc. v. FBI, 522 F.3d
364, 367 (D.C. Cir. 2008).

                               II

     The question in this case is whether the IRS’s authority to
“regulate the practice of representatives of persons before the
Department of the Treasury” encompasses authority to
regulate tax-return preparers. 31 U.S.C. § 330(a)(1). The IRS
says it does. Under Chevron, we must accept an agency’s
authoritative interpretation of an ambiguous statutory
provision if the agency’s interpretation is reasonable. See
Chevron U.S.A. Inc. v. NRDC, 467 U.S. 837 (1984). In
determining whether a statute is ambiguous and in ultimately
determining whether the agency’s interpretation is permissible
or instead is foreclosed by the statute, we must employ all the
tools of statutory interpretation, including “text, structure,
purpose, and legislative history.” Pharmaceutical Research
& Manufacturers of America v. Thompson, 251 F.3d 219, 224
                               6
(D.C. Cir. 2001); see also Chevron, 467 U.S. at 843 n.9. “No
matter how it is framed, the question a court faces when
confronted with an agency’s interpretation of a statute it
administers is always, simply, whether the agency has stayed
within the bounds of its statutory authority.” City of
Arlington v. FCC, 133 S. Ct. 1863, 1868 (2013).

    In our view, at least six considerations foreclose the
IRS’s interpretation of the statute.

     First is the meaning of the key statutory term
“representatives.” In its opening brief, the IRS simply asserts
that there “can be no serious dispute that paid tax-return
preparers are ‘representatives of persons.’” IRS Br. 31 n.11.
Beyond that ipse dixit, however, the IRS never explains how a
tax-return preparer “represents” a taxpayer. And for good
reason:      The term “representative” is traditionally and
commonly defined as an agent with authority to bind others, a
description that does not fit tax-return preparers. See, e.g.,
OXFORD ENGLISH DICTIONARY 660 (2d ed. 1989) ([4] “One
who represents another as agent, delegate, substitute,
successor, or heir”); BLACK’S LAW DICTIONARY 1416 (9th ed.
2009) ([1] “One who stands for or acts on behalf of
another . . . . See agent”); BALLENTINE’S LAW DICTIONARY
1096 (3d ed. 1969) (“An agent, an officer of a corporation or
association, a trustee, executor, or administrator of an estate,
or any other person empowered to act for another.”); 45
U.S.C. § 151 (“The term ‘representative’ means any person or
persons, labor union, organization, or corporation designated
either by a carrier or group of carriers or by its or their
employees, to act for it or them.”); U.C.C. § 1-201(b)(33)
(“‘Representative’ means a person empowered to act for
another, including an agent, an officer of a corporation or
association, and a trustee, executor, or administrator of an
estate.”).
                               7
     Put simply, tax-return preparers are not agents. They do
not possess legal authority to act on the taxpayer’s behalf.
They cannot legally bind the taxpayer by acting on the
taxpayer’s behalf. The IRS cites no law suggesting that tax-
return preparers have legal authority to act on behalf of
taxpayers. Indeed, a tax-return preparer who tried to act on
the taxpayer’s behalf would run into trouble with the IRS:
Under the IRS regulation found at 26 C.F.R. § 601.504(a),
“representation” of a taxpayer before the IRS requires
formally obtaining the taxpayer’s power of attorney,
something tax-return preparers do not typically obtain when
preparing returns. Moreover, because a tax-return preparer is
not a representative, the taxpayer ordinarily must still sign and
submit the return in his or her own name even when the
taxpayer uses the services of a tax-return preparer.

     Other IRS directives buttress the understanding that tax-
return preparers are not representatives. For example, the IRS
permits taxpayers to select any person as a “Third Party
Designee” who may talk to the IRS about questions that arise
during the processing of the taxpayer’s return. See Third
Party Authorization, Levels of Authority, IRS Publication
4019 (Oct. 2012). But as the instructions for the standard tax
return form make clear, that third-party designee status is not
the same as representative status or power of attorney: “You
are not authorizing the designee to receive any refund check,
bind you to anything (including any additional tax liability),
or otherwise represent you before the IRS. If you want to
expand the designee’s authorization, see Pub. 947 [Practice
Before the IRS and Power of Attorney].” 1040 Instructions
2012 at 77.

     Of course, the meaning an agency attaches to a term in its
regulations is not always the same as the meaning Congress
intends to give that term when Congress includes it in
                               8
statutes. But an agency’s use of a term can be valuable
information not only about ordinary usage but also about any
specialized meaning that people in the field attach to that
term. That is particularly true when, as here, the term is one
that the agency uses in a number of contexts. Cf. FAA v.
Cooper, 132 S. Ct. 1441, 1449 (2012) (“when Congress
employs a term of art, it presumably knows and adopts the
cluster of ideas that were attached to each borrowed word in
the body of learning from which it was taken”) (internal
quotation marks omitted).

     The tax-return preparer certainly assists the taxpayer, but
the tax-return preparer does not represent the taxpayer. In
light of the way the Code treats tax preparation, it would be
quite wrong to say that a tax-return preparer “represents” the
taxpayer in any meaningful legal sense. In short, the statute’s
use of the term “representative” excludes tax-return preparers.

     Second is the meaning of the phrase “practice . . . before
the Department of the Treasury.” The IRS has long regulated
service professionals such as attorneys and accountants who
appear as representatives of taxpayers in adversarial tax
proceedings before the IRS. Under its new regulations,
however, the IRS expanded its definition of “practice” to
cover tax-return preparers. According to the IRS, the
“practice” of tax-return preparers consists of “preparing and
signing tax returns and claims for refund, and other
documents for submission to the Internal Revenue Service.”
31 C.F.R. § 10.3(f)(2).

    To be sure, “preparing and signing tax returns” could be
considered a “practice” of sorts, particularly if the tax-return
preparer is providing advice or making judgment calls about a
taxpayer’s liability. But Section 330 does not regulate the act
of “practice” in the abstract. The statute instead addresses
                               9
“practice . . . before the Department of the Treasury.”
Although the exact scope of “practice before” a court or
agency varies depending on the context, to “practice before” a
court or agency ordinarily refers to practice during an
investigation, adversarial hearing, or other adjudicative
proceeding. See, e.g., 35 U.S.C. § 32 (discussing “practice
before the Patent and Trademark Office”); 26 U.S.C. § 7452
(practice before the tax court); 15 U.S.C. § 78d-3
(“Appearance and practice before” the SEC).

     That is quite different from the process of filing a tax
return. As the Supreme Court has explained, “[t]he Federal
tax system is basically one of self-assessment, whereby each
taxpayer computes the tax due and then files the appropriate
form of return along with the requisite payment.” United
States v. Galletti, 541 U.S. 114, 122 (2004) (internal quotation
marks omitted). Even when the IRS disagrees with a
taxpayer’s determination of the taxes due, the tax-return
preparer is not invited to present any arguments or advocacy
in support of the taxpayer’s position. Instead, the IRS
conducts its own ex parte, non-adversarial assessment of the
taxpayer’s liability. See 26 C.F.R. § 601.104(c); 26 U.S.C.
§ 6201-6204. Not until a return is selected for an audit, or the
taxpayer appeals the IRS’s proposed liability adjustments,
does a taxpayer designate a representative to act on his or her
behalf. See 26 U.S.C. § 7521 (procedures for “taxpayer
interviews” during audits); 26 C.F.R. § 601.103(c),
601.106(c) (representation of taxpayers at appeals
“conferences”). All of this underscores that tax-return
preparers do not practice before the IRS when they simply
assist in the preparation of someone else’s tax return.

    The meaning of “practice . . . before the Department” in
Section 330(a)(1) is further illustrated by the next subsection
                              10
of the statute, Section 330(a)(2), which provides that the
Secretary may:

       before admitting a representative to practice, require
       that the representative demonstrate –

           (A) good character;

           (B) good reputation;

           (C) necessary qualifications to enable the
           representative to provide to persons valuable
           service; and

           (D) competency to advise and assist persons in
           presenting their cases.

31 U.S.C. § 330(a)(2) (emphases added). With respect to the
last clause of Section 330(a)(2)(D) – the reference to
“presenting their cases” – the District Court succinctly and
cogently explained: “Filing a tax return would never, in
normal usage, be described as ‘presenting a case.’ At the time
of filing, the taxpayer has no dispute with the IRS; there is no
‘case’ to present. This definition makes sense only in
connection with those who assist taxpayers in the examination
and appeals stages of the process.” Loving v. IRS, 917 F.
Supp. 2d 67, 74 (D.D.C. 2013).

     In trying to sidestep the import of the Section
330(a)(2)(D) language, the IRS does not contend that
preparing a tax return constitutes “presenting” a “case.”
(Some outside commentators take that view, but the IRS does
not.) Rather, the IRS says that “presenting their cases” is
irrelevant because the listed criteria in Section 330(a)(2)
should be read disjunctively as if they were connected by an
“or” instead of an “and.” See IRS Br. 37-38, Reply Br. 10-12.
                              11
According to the IRS, not all of the criteria in Section
330(a)(2) apply to all persons regulated under that Section.

     That is not a persuasive argument. Most obviously, the
statute uses the conjunctive “and” – not the disjunctive “or” –
when listing the various requirements, a strong indication that
Congress did not intend the requirements as alternatives.

     The IRS’s insistence that the criteria in Section 330(a)(2)
must be read as alternatives is further undermined by
reference to the language of Section 330’s predecessor statute.
The provisions now codified as Section 330(a)(2)(A)-(D)
originally authorized the Secretary of the Treasury to require
that representatives were “of good character and in good
repute, possessed of the necessary qualifications to enable
them to render such claimants valuable service, and otherwise
competent to advise and assist such claimants in the
presentation of their cases.” Act of July 7, 1884, ch. 334, sec.
3, 23 Stat. 258, 258-59 (emphasis added). The use of the
word “otherwise” clearly indicates that, as originally
formulated, the language now contained in Section
330(a)(2)(A)-(C) is to be read in conjunction with, and in
terms of, the presentation of cases. That original language
matters, particularly because Congress, when it adopted the
current streamlined language in 1982, stated that it intended to
do so “without substantive change.” See Pub. L. No. 97-258,
96 Stat. 877, 877 (1982).

     To be sure, by their plain terms, the four requirements in
Section 330(a)(2) are somewhat overlapping, as the IRS
notes. But that is not a reason for changing “and” to “or.”
After all, some overlap is common in laws of this kind that set
forth qualifications to obtain a government benefit or license.
And more broadly, lawmakers, like Shakespeare characters,
sometimes employ overlap or redundancy so as to remove any
                              12
doubt and make doubly sure. See Abbe R. Gluck & Lisa
Schultz Bressman, Statutory Interpretation from the Inside –
an Empirical Study of Congressional Drafting, Delegation,
and the Canons: Part I, 65 STAN. L. REV. 901, 934-35 (2013).
Interpreting Section 330(a)(2) to have some modest overlap is
far more reasonable than interpreting the statute, as the IRS
does, to mean “or” when it says “and.”

     It is true, as the IRS points out, that the IRS’s authority
under Section 330(a)(2)(D) to require competence in
“presenting their cases” is discretionary; the statute provides
that the Secretary “may” do so. So we should not and do not
over-rely on this contextual point. We merely think that
Section 330(a)(2)(D) adds at least some color to the overall
statutory picture here: On balance, it suggests that Congress,
when it enacted Section 330(a)(2), envisioned that practice
before the agency would involve traditional adversarial
proceedings.

    Third is the history of Section 330. The language now
codified as Section 330 was originally enacted in 1884 as part
of a War Department appropriation for “horses and other
property lost in the military service.” Act of July 7, 1884, ch.
334, sec. 3, 23 Stat. 258. It stated:

       [T]he Secretary of the Treasury may prescribe rules
       and regulations governing the recognition of agents,
       attorneys, or other persons representing claimants
       before his Department, and may require of such
       persons, agents and attorneys, before being recognized
       as representatives of claimants, that they shall show
       that they are of good character and in good repute,
       possessed of the necessary qualifications to enable
       them to render such claimants valuable service, and
                              13
       otherwise competent to advise and assist such
       claimants in the presentation of their cases.

Id. at 258-59 (emphases added).

     That original language plainly would not encompass tax-
return preparers. Even after tax-return preparation became a
significant industry, moreover, Congress did not broaden the
language. On the contrary, when Congress re-codified the
statute in 1982, Congress simplified the phrase “agents,
attorneys, or other persons representing claimants,” to the
current “representatives of persons.” But importantly, as we
have noted, Congress made clear in the statute itself that it
intended no change to the statute’s scope: The title of the
amending legislation states that the 1982 Act was designed
“[t]o revise, codify, and enact” the amended provisions
“without substantive change.” See Pub. L. No. 97-258, 96
Stat. 877, 877 (1982) (emphasis added).

     The fact that Congress used the words “agents,”
“attorneys,” “claimants,” “otherwise,” and “presentation of
their cases” in the original version of the statute, and that
Congress then expressly stated in the statute itself that it
intended no change in meaning when it streamlined the statute
in 1982, further indicates that the statute contemplates
representation in a contested proceeding, not simply
assistance in preparing a tax return.

     Fourth is the broader statutory framework. “It is a
fundamental canon of statutory construction that the words of
a statute must be read in their context and with a view to their
place in the overall statutory scheme.” Roberts v. Sea-Land
Services, Inc., 132 S. Ct. 1350, 1357 (2012) (internal
quotation marks omitted). Yet accepting the IRS’s view of
Section 330(a)(1) would effectively gut Congress’s carefully
articulated existing system for regulating tax-return preparers.
                              14
     Over the years, Congress has enacted a number of
targeted provisions specific to tax-return preparers, covering
precise conduct ranging from a tax-return preparer’s failing to
sign returns to knowingly understating a taxpayer’s liability.
See, e.g., 26 U.S.C. §§ 6694, 6695, 6713. Each of those
statutory proscriptions comes with corresponding civil
penalties. Congress has continued to revise those statutes.
See, e.g., Pub. L. No. 112-41, § 501(a), 125 Stat. 428, 459
(2011) (amending 26 U.S.C. § 6695(g) to increase penalties).

     Under the IRS’s view here, however, all of Congress’s
statutory amendments would have been unnecessary. The
IRS, by virtue of its heretofore undiscovered carte blanche
grant of authority from Section 330, would already have had
free rein to impose an array of penalties on any tax-return
preparer who “is incompetent,” “is disreputable,” “violates
regulations prescribed under” Section 330, or “with intent to
defraud, willfully and knowingly misleads or threatens the
person being represented or a prospective person to be
represented.” 31 U.S.C. § 330(b). And that would have
already covered all (or virtually all) of the conduct that
Congress later spent so much time specifically targeting in
individual statutes regulating tax-return preparers.

     It is true that the views or understanding of later
Congresses – such as those Congresses that enacted the
targeted statutes regulating tax-return preparers – are not
dispositive and sometimes can be a hazardous basis for
interpreting the meaning of an earlier enacted statute such as
Section 330. See Central Bank of Denver, N.A. v. First
Interstate Bank of Denver, N.A., 511 U.S. 164, 185 (1994).
That said, as the Supreme Court has reasoned in similar
circumstances, we find at least some significance in the fact
that multiple Congresses have acted as if Section 330 did not
extend so broadly as to cover tax-return preparers. As the
                              15
Supreme Court has stated, “the meaning of one statute may be
affected by other Acts, particularly where Congress has
spoken subsequently and more specifically to the topic at
hand.” FDA v. Brown & Williamson Tobacco Corp., 529
U.S. 120, 133 (2000). So it is here.

     Fifth is the nature and scope of the authority being
claimed by the IRS. The Supreme Court has stated that courts
should not lightly presume congressional intent to implicitly
delegate decisions of major economic or political significance
to agencies. See Brown & Williamson, 529 U.S. at 160 (“we
are confident that Congress could not have intended to
delegate a decision of such economic and political
significance to an agency in so cryptic a fashion”).

     If we were to accept the IRS’s interpretation of Section
330, the IRS would be empowered for the first time to
regulate hundreds of thousands of individuals in the multi-
billion dollar tax-preparation industry. Yet nothing in the
statute’s text or the legislative record contemplates that vast
expansion of the IRS’s authority. This is the kind of case,
therefore, where the Brown & Williamson principle carries
significant force. Here, as in Brown & Williamson, we are
confident that the enacting Congress did not intend to grow
such a large elephant in such a small mousehole. In short, the
Brown & Williamson principle strengthens the conclusion that
Section 330 does not encompass tax-return preparers.

     Sixth is the IRS’s past approach to this statute. Until
2011, the IRS never interpreted the statute to give it authority
to regulate tax-return preparers. Nor did the IRS ever suggest
that it possessed this authority but simply chose, in its
discretion, not to exercise it. In 2005, moreover, the head of
the IRS’s Criminal Investigation Division testified to
Congress that “[t]ax return preparers are not deemed as
                               16
individuals who represent individuals before the IRS.” Fraud
in Income Tax Return Preparation: Hearing Before the
Subcommittee on Oversight of the House Committee on Ways
and Means, 109th Congress (2005) (testimony of Nancy J.
Jardini). At the same hearing, the National Taxpayer
Advocate – the government official who acts as a kind of IRS
ombudsperson – stated to Congress that “the IRS currently
has no authority to license preparers or require basic
knowledge about how to prepare returns.” Id. (testimony of
Nina E. Olson). The IRS issued a guidance document in 2009
that likewise emphasized that “[j]ust preparing a tax return
[or] furnishing information at the request of the IRS . . . is not
practice before the IRS. These acts can be performed by
anyone.” Practice Before the IRS and Power of Attorney, IRS
Publication 947, at 2 (April 2009).

     The IRS is surely free to change (or refine) its
interpretation of a statute it administers. See FCC v. Fox
Television Stations, Inc., 556 U.S. 502, 515 (2009). But the
interpretation, whether old or new, must be consistent with
the statute. And in the circumstances of this case, we find it
rather telling that the IRS had never before maintained that it
possessed this authority. Cf. Financial Planning Association
v. SEC, 482 F.3d 481, 490 (D.C. Cir. 2007) (“an additional
weakness” in SEC’s interpretation of statute was that it
“flouts six decades of consistent SEC understanding of its
authority under” statute). In light of the text, history,
structure, and context of the statute, it becomes apparent that
the IRS never before adopted its current interpretation for a
reason: It is incorrect.

                              ***

     In our judgment, the traditional tools of statutory
interpretation – including the statute’s text, history, structure,
                                17
and context – foreclose and render unreasonable the IRS’s
interpretation of Section 330. Put in Chevron parlance, the
IRS’s interpretation fails at Chevron step 1 because it is
foreclosed by the statute.          In any event, the IRS’s
interpretation would also fail at Chevron step 2 because it is
unreasonable in light of the statute’s text, history, structure,
and context. It might be that allowing the IRS to regulate tax-
return preparers more stringently would be wise as a policy
matter. But that is a decision for Congress and the President
to make if they wish by enacting new legislation. The “role
of this Court is to apply the statute as it is written – even if we
think some other approach might accord with good policy.”
Burrage v. United States, __ S. Ct. __ (2014) (internal
quotation marks and brackets omitted). The IRS may not
unilaterally expand its authority through such an expansive,
atextual, and ahistorical reading of Section 330. As the
Supreme Court has directed in words that are right on point
here, the “fox-in-the-henhouse syndrome is to be
avoided . . . by taking seriously, and applying rigorously, in
all cases, statutory limits on agencies’ authority.” City of
Arlington v. FCC, 133 S. Ct. 1863, 1874 (2013). We affirm
the judgment of the District Court.

                                                      So ordered.
                               18


                         APPENDIX
§ 330. Practice before the Department
    (a) Subject to section 500 of title 5, the Secretary of the
Treasury may —
             (1) regulate the practice of representatives of
             persons before the Department of the Treasury;
             and
             (2) before admitting a representative to practice,
             require that the representative demonstrate —
                    (A) good character;
                    (B) good reputation;
                    (C) necessary qualifications to enable the
                    representative to provide to persons
                    valuable service; and
                    (D) competency to advise and assist
                    persons in presenting their cases.
       (b) After notice and opportunity for a proceeding, the
       Secretary may suspend or disbar from practice before
       the Department, or censure, a representative who —
            (1) is incompetent;
            (2) is disreputable;
            (3) violates regulations prescribed under this
            section; or
            (4) with intent to defraud, willfully and
            knowingly misleads or threatens the person being
            represented or a prospective person to be
            represented.
                     19
The Secretary may impose a monetary penalty on
any representative described in the preceding
sentence. If the representative was acting on behalf
of an employer or any firm or other entity in
connection with the conduct giving rise to such
penalty, the Secretary may impose a monetary
penalty on such employer, firm, or entity if it knew,
or reasonably should have known, of such conduct.
Such penalty shall not exceed the gross income
derived (or to be derived) from the conduct giving
rise to the penalty and may be in addition to, or in
lieu of, any suspension, disbarment, or censure of the
representative.